Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5-7 and 9-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/28/2027.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/12/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the metallic gear teeth are co-planar with the axis, and the metallic gear teeth are non-orthogonal to the axis” which is unclear and renders the claims indefinite. Specifically, it is unclear what geometry of the gear teeth is used to compare its orientation with the axis. 
Claim 2 recites “the metallic gear teeth are oriented at an acute angle relative to the axis” which is unclear and renders the claims indefinite. It is unclear how this acute angle relates to coplanar nature of the gear teeth as recited in claim 1. 
Claim 4 recites “wherein each of the metallic teeth is oriented at an acute roll angle relative to neutral, and both pitch and yaw angles of the metallic teeth are neutral” which is generally unclear and renders the claim indefinite. Specifically, how the claimed angles are measured is unclear, and the orientation of the teeth cannot be determined. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4 and 8, as best understood, is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Liautaud (USPN 3,999,445).

1. A gear, comprising: a metallic gear hub (11) having an axis of rotation and metallic gear teeth (17) that are smaller than a final gear teeth size (see Fig. 4) of the gear; wherein the metallic gear teeth are co-planar with the axis (as best understood, the teeth are coplanar in so far as each tooth exists in a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, as best understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Liautaud (USPN 3,999,445) in view of Iijima (YS 2016/0017976 A1).
Liautaud discloses the claimed invention except for wherein the acute angle is in a range of about 30 degrees to about 60 degrees.
Iijima discloses an acute angle of gear teeth between about 30 and 60 degrees (Paragraph [0059]- [0060]). 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to have modified the gear of Liautaud to have teeth angled between about 30 to about 60 degrees relative to the rotational axis, as the selection of a known gear geometry suitable for a given intended use is a routine engineering decision within the level of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968.  The examiner can normally be reached on M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


JAKE COOK
Primary Examiner
Art Unit 3658



/Jake Cook/Primary Examiner, Art Unit 3658